Opinion by
Willson, J.
§77. Appeal bond from justice’s court; description of judgment in, held sufficient. The appeal bond from justice’s to county court described the judgment by giving the style of the cause, the court in which the judgment ■ was rendered, the amount of the judgment, and in whose favor, and against whom, the same was rendered. Held, that this description was sufficient, although it did not show the number of the cause nor the date of the judgment.
§ 78. Counterclaim. Where the plaintiff’s action is to recover unliquidated damages for a tort, it is not permissible for the defendant to plead a counterclaim for a debt due by the plaintiff to him, which debt is in no way incident to, connected with, or growing out of, plaintiff’s cause of action. That the plaintiff is insolvent will not render such counterclaim a valid defense, because the statute makes no such exception. [R. S. arts. 619, 650.]
*63December 12, 1883.
§ 79. Sub-tenant;-is not responsible for rent due by the tenant. It is well settled that a sub-tenant is not responsible to the landlord for the rent due by the tenant, nor can the crop of the sub-tenant be distrained for the payment of the same. [W. & W. Con. Rep. § 607; Hervey v. McGrew, 44 Tex. 412.] ¿
Reversed and remanded.